COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     FMC Technologies, Inc. v. Richard Murphy and Dril-Quip, Inc.

Appellate case number:   01-21-00455-CV

Trial court case number: 2020-63081

Trial court:             127th District Court of Harris County

       Appellant, FMC Technologies, Inc., and Appellees Richard Murphy and Dril-Quip, Inc.
have filed an Agreed Motion to Designate Sealed Portions of the Supplemental Reporter’s
Record.
       The parties’ motion is granted.
       It is so ORDERED.

Judge’s signature: _____ _/s/ Julie Countiss __________
                          Acting individually

Date: April 7, 2022